Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0192396) in view of Park (US 2020/0026960).

As per claim 1, Lee teaches, a behavior control system for a moving body, comprising: a behavior control device configured to change a behavior of the moving body (Lee, ¶[0015] “a traveling control system and method of an autonomous vehicle capable of automatically correcting an error occurring in a yaw rate sensor while the autonomous vehicle travels.” The vehicle represents the moving body as in applicants specification); an imaging device configured to acquire images (Lee, ¶[007] “sensors (a camera, a LIDAR, a GPS) mounted in the autonomous vehicle.” Sensors include a camera); and
 a control device configured to control the behavior of the moving body based on the images acquired by the imaging device (Lee, ¶[0031] “Hereinafter, the configuration and control procedure of a traveling control system of an autonomous vehicle according to an embodiment of the present invention will be described in detail with reference to FIGS. 1 to 13.”  Control system represents control device  ),  wherein the control device comprises: a feature point extraction unit configured to extract feature points from the images acquired by the imaging device (Lee, ¶[0017] “and an error corrector configured to determine a straight-line situation using a LIDAR point detected by the 2D LIDAR sensor, to extract a straight lateral distance value according to the result of determination, to accumulate LIDAR points according to the trajectory of traveling of the vehicle detected by the wheel speed sensor and the yaw rate sensor, to estimate an error between the accumulated point and the extracted straight line,” LIDAR points when getting used represent extracting feature points, and part of the sensors is a camera );
 a straight moving state storing unit configured to store, as a reference feature point state 
, a feature point state when the moving body is in a straight moving state (Lee, ¶[0017] “and an error corrector configured to determine a straight-line situation using a LIDAR point detected by the 2D LIDAR” the storing will be the recordings of these movements, the straight moving state is the straight line situation and straight moving state storing unit represents recording all this when being recorded and stored for future training use)  the feature point state being obtained based on a temporal change of the feature points (Lee, ¶[0033] “ The cloud operates in real time as a three-dimensional map of the real world.” The cloud would be the feature point state, based on temporal change of the feature points); and a moving body control unit configured to control the behavior control device when the feature point state obtained based on the temporal change of the feature points differs from the reference feature point state  (Lee, fig.1 100 error corrector represents moving body control unit, that controls 2D lidar sensor which includes the camera, and also the S30 YAW sensor, and all this in real time represents temporal change of the feature points differs from the reference of the straight line).

Lee doesn’t clearly trach, however Park teaches, the imaging device configured to acquire images in front of the moving body ( Park,  ¶[0109] “A wide variety of cameras may be used including, but not limited to, cameras that are also suitable as a front-facing camera(s) (e.g., long-range and/or mid-range camera(s) 1098, stereo camera(s) 1068), infrared camera(s) 1072, etc.), as described herein.” This represents having the camera in front of moving body ). 
The time of the invention it would have been obvious to one of ordinary skill in the art to modify Lee with Park’s specifics of having the camera face the front of the moving body. 
The motivation would have been to improve lane correction. 

As per claim 2, Lee in view of Park teaches, the behavior control system according to claim 1, wherein the straight moving state storing unit is configured to store, as a reference vanishing point, a vanishing point detected in the images when the moving body is in the straight moving state, and the moving body control unit is configured to control the behavior control device such that the feature points move in directions spreading radially from the reference vanishing point (Lee, fig.4 showing the points moving directions spreading radially from the reference vanishing point, as the road goes along, and fig.9 showing 3D and a vanishing point ).

As per claim 3, Lee in view of Park teaches, the behavior control system according to claim 2, wherein the moving body control unit is configured to control the behavior control device when the feature point state obtained based on the temporal change of the feature points differs from a state in which the feature points move in the directions spreading radially from the reference vanishing point (Lee, fig.3A if not going straight as in this figure then the car control unit controls the direction of the car, based on the timing of the car moving in an image such as 3A with moving feature points, ¶[0032] “and an error corrector 100 for determining a straight-line situation using a LIDAR point detected by the 2D LIDAR sensor S10,”   ).

As per claim 4, Lee in view of Park teaches, the behavior control system according to claim 2, wherein the control device is provided with a movement amount acquisition unit configured to calculate a movement amount of the moving body in a lateral direction based on the temporal change of the feature points, and the moving body control unit is configured to control the behavior control device so as to make the movement amount zero (Lee, fig.1 an error corrector 100, would move the car or moving body so that it could go straight or the movement amount zero, and ¶[0032] “extracting a straight lateral distance value according to the result of determination, accumulating a LIDAR point according to the trajectory of traveling of the vehicle detected by the wheel speed sensors S20 and the yaw rate sensor 230, estimating an error between the accumulated point and the extracted straight line, and feeding back an offset correction parameter of the yaw rate sensor S30 to automatically correct the error parameter of the yaw rate sensor S30.”   ).

As per claim 5, Lee in view of Park teaches, the behavior control system according to claim 4, wherein the moving body control unit is configured to control the behavior control device so as to make the movement amount zero after controlling the behavior control device such that the feature points move in the directions spreading radially from the reference vanishing point ( Lee, fig.1 an error corrector 100, would move the car or moving body so that it could go straight or the movement amount zero, and ¶[0032] “extracting a straight lateral distance value according to the result of determination, accumulating a LIDAR point according to the trajectory of traveling of the vehicle detected by the wheel speed sensors S20 and the yaw rate sensor 230, estimating an error between the accumulated point and the extracted straight line, and feeding back an offset correction parameter of the yaw rate sensor S30 to automatically correct the error parameter of the yaw rate sensor S30.” And fig.3A shows the reference vanishing point).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/